 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDRustman Bus Company,Inc.andMiscellaneousDrivers,Helpers, HealthCareand Public Em-ployeesUnion Local No. 610,affiliatedwithInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case 14-RC-1008214 November 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, AND STEPHENSOn 9 April 19861 the Acting Regional DirectorforRegion 14 issued a Decision and Direction ofElection in this proceeding, in which he assertedjurisdiction over the Employer under the test setforth inNational Transportation Service,240 NLRB565 (1979). In so doing, the Acting Regional Direc-tor found that the Employer retained broad discre-tion and control over its day-to-day labor relationspolicies and practices and was capable of effectivebargaining with a representative of its employees.The Acting Regional Director rejected the Em-ployer's contention that, by virtue of its contractswith the, State of Missouri -and various publicschool districts to provide daily school bus trans-portation and related services, it was performing afunction intimately connected with that of entitiesthat are exempt from the Board's jurisdiction underSection 2(2) of the Act and, therefore, that theBoard should not, assert jurisdiction over its oper-ations.In accordance with Section 102.67 of the Board'sRules and Regulations, the Employer filed a timelyrequest for review of the Acting Regional Direc-tor's decision,which the Board granted by mail-gram order dated 5 May. The Employer's motionfor stay of the scheduled election was denied bythe Board; thus, the election was held as scheduledon 9 May and the ballots were impounded.On 24 June the Board issued its decision in Res-Care, Inc., 2in which it reaffirmed the basic test setforth inNationalTransportationfordeterminingwhether assertion of jurisdiction over an employerproviding services to or for an exempt entity iswarranted, and again rejected the "intimate con-nection" standard under which jurisdiction waswithheld if the private employer performed func-tions that were intimately related to allegedly tradi-tional government functions of the exempt entity.3The Board cautioned, however, that in applyingtheNational Transportationtest, itwould examineclosely not only the control over essential termsAll dates are 1986 unless otherwise noted280 NLRB 670 (1986) (Member Stephens concurring and dissenting).See,e.g.,Rural Fire ProtectionCo., 216 NLRB 584 (1975)and conditions of employment retained by the em-ployer but also the scope and degree of control ex-ercised by the exempt entity over the employer'slabor relations.Res-Care,supra.In view of the decision inRes-Care,and in therelated case ofLong Stretch Youth Home,4issuedthe same day, the Board remanded the instant casefor the Regional Director's further considerationconsistent with those decisions, including, if neces-sary, a reopening of the record. On 1 August, afterthe parties were afforded an opportunity to submitbriefs on the issue, the Regional Director issued theattached Supplemental Decision and Order. TheRegional Director found therein that the Employerretains sufficient control over the essential termsand conditions of employment of its employees toenable it to engage in meaningful collective bar-gaining, that the operational controls exercised bythe exempt entities over the Employer's operationsdo not sufficiently deprive the Employer of controlover essential terms and conditions of employmentto preclude it from engaging in meaningful bargain-ing, and, therefore, that it would effectuate the pur-poses and policies of the Act to assert jurisdictionover the Employer.Thereafter, on 14 August, the Employer filed atimely request for review, contending, inter alia,that the Regional Director erred, in his interpreta-tion ofRes-CareandLong Stretch.The Employer'srequest for review of the Supplemental Decision isgranted. The Board has reviewed the entire recordin this proceeding and has decided to affirm theRegionalDirector'sSupplementalDecision andOrder.We conclude, essentially for the reasons statedby the Regional Director,in his Supplemental Deci-sion and Order, that it will effectuate the purposesand policies of the Act to assert jurisdiction herein.Although the exempt entities with whom the Em-ployer has contracted monitor the Employer's per-formance in providing services under its contracts,we find that such monitoring consists largely ofoperational controls and is not so restrictive as topreclude the Employer fromengaging in meaning-ful collective bargaining.In contending that the exempt entities exercisecontrol over its operations in matters concerningbasic bargaining subjects, the Employerplaces em-phasis on the exempt entities' authority to requirethat a particular driver not be utilized to fulfill aparticular contract, and the entities' involvement ininvestigating the merits of complaints against theEmployer's employees.4 280 NLRB 678 (1986) (Chairman Dotson dissenting; Member Ste-phens concurring).282 NLRB No. 25 RUSTMAN BUS CO.153The record shows that the various contracts re-quire the Employer to supply drivers who metspecifiedminimum requirements,such as havinggood driving records and no felony convictions,being in good health as shown by a medical exami-nation,and meeting certain training requirements;however, the exempt entities do not participate ininterviewing applicants,making hiring decisions, oradjusting grievances, The contracts do not give theexempt entities any right to impose discipline on adriver. The exempt entities do have the contractualright to ask that a driver be removed from a par-ticular run or not be used to fulfill a particular con-tract.Such right, however, does not prevent theEmployer fromreassigningthe employee to a dif-ferent run or using that individual in another pro-gram;indeed,the recordis clear thatthe Employerin fact has reassigned employees to other programsin such circumstances. A school board's right to re-quire the dismissal(or reassignment)of an employ-ee is relevant in applying the degree of control test,but does not, alone, preclude the assertion of juris-diction over the school bus operator. Compare R.W. Harmon & Sons, Inc.,250 NLRB 172 (1980),enfd.664 F.2d 248 (10th Cir.1981),withAssociatedCharter Bus Co., 261NLRB 448 (1982).Regarding complaints concerning employees'performance, the assistant director of Pupil Trans-portation for the State's Department of Elementaryand Secondary Education testified that 'when com-plaints are received in the desegregation transporta-tion office the first step taken is to contact the Em-ployer to request that the matter be investigated. Ifa complaint is received about a driver driving toofast,too slow,or not stopping at a designated loca-tion, that office will send one of its employees tofollow that driver and specifically monitor his per-formance. The record does not show how oftenthishas happened;however,in the most egregiousof situations in which a driver may have commit-ted a serious safety violationor a seriouspolicy in-fraction (such as letting students off at a point inwhich they would have to cross a four-lane high-way), the exempt entity would ask the Employerto review the infraction and to remove the driverfrom the desegregation program.In prior school bus cases in which the Board hasdeclined to assert jurisdiction, the exempt entitieshad retained considerable control over the termsand conditions of employment of the private em-ployer's employees. Thus, inAssociated Charter BusCo., supra, the schooldistrict had the right to testdrivers' road skills every 6 months without priornotice, participated in interviewing and hiring, re-viewed evaluations and suspended employees, di-rected discharges,and provided its own supervisorsin addition to those employed by the school buscompany. See alsoAssociated Charter Bus Co.,263NLRB 972 (1982).CompareK & E Bus Lines, 255NLRB 1022 (1981), andKal Leasing,240 NLRB892 (1979).In this case, we fmd that the above-described ac-tions of the exempt entities do not rise to a levelthat impinges on either the day-to-day operationsof the Employer or on the Employer's ultimatecontrol of labor relations. Accordingly, we find theRegionalDirector properly asserted jurisdictionover the Employer in accordance with the stand-ards set forth inNational Transportation,,as reaf-firmed inRes-CareandLong Stretch.ORDERThe Regional Director's Supplemental Decisionand Order is affirmed and the case is remanded forfurther appropriate action as set forth therein.APPENDIXREGIONAL DIRECTOR'S SUPPLEMENTALDECISION AND ORDERUpon a petition duly filed under Section 9(c) OF theNational Labor Relations Act, as amended, a hearingwas held before a hearing officer of the National LaborRelations Board,hereafter referred to as the Board, on25 and 26 March 1986 and a Regional Direclor's Deci-sion and Direction of Election issued on 9 April 1986.On 11 April 1986, the Employer filed with the Board aRequest for Review of that Decision. On 5 May 1986,the Board granted the Employer's Request for Review.On 9 May 1986, an election was conducted in the unitset forth in the Regional Director's Decision and Direc-tion of Election, and the ballots were impounded.On 30 June 1986,the Board issued an Order, remiand-ing the case for further consideration, consistent with theprinciples in its recently-decided cases,Res-Care, Inc.,280 NLRB 670 (1986) andLong Stretch Youth Bome,Inc.,280 NLRB 678 (1986). By Order issued 21 July1986, the parties were afforded the opportunity to filebriefswith respect to theissueof whether jurisdictionshould be asserted, and, all briefs filed have been careful-ly considered.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its authority in this proceedingto the undersigned. Upon the entire record in this pro-ceeding,the undersigned finds:The Employerisengaged in commerce within themeaning of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction here.At hearing, the parties stipulated that the Employer,Rustman Bus Company,Inc.,aMissouri corporation,with its principal office and place of business in St. LouisCounty, Missouri,is engaged in providing daily schoolbus transportation and related services to public schoolsystems in Missouri, Kansas, and Illinois,and that theEmployer annually purchases and receives at its Missouri 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacilities,directly from points located outside the State ofMissouri,goods valued in excess of $50,000.The record establishes that the Employer transportspupils to and from public schools under contracts withthe Ritenour School District,the Lindbergh School Dis-trict,and the Jennings School District in St. LouisCounty,Missouri,and with the Francis Howell SchoolDistrict in St.Charles County,Missouri.The Employeralso transports public school students within the City andCounty of St. Louis,Missouri,under contract with theDepartment of Elementary and Secondary Education ofthe State of Missouri,in furtherance of the Voluntary In-terdistrictDesegregation Plan implemented as part of thesettlement of civil rights litigation in the United StatesDistrictCourt for the Eastern District of Missouri. Athearing,the parties stipulated that these public schooldistricts,and the Department of Elementary and Second-ary Education of the State of Missouri are political sub-divisions within the meaning of Section 2(2) of the Act.The unit found appropriate in the Regional Director'sDecision and Direction,of Election dated 9 April 1986,and in which an election was conducted on 9 May 1986,consists of all drivers,lot personnel,mechanics and utili-ty men employed by the Employer at its facilities in St.Louis County and in the Francis Howell School Districtin St.Charles County,Missouri,excluding office clericaland professional employees,guards, and supervisors asdefined in the Act.These employees are engaged in op-erating,,maintaining,and repairing the school buses usedby the Employer to provide pupil transportation servicespursuant to contracts which the Employer has enteredintowith the Missouri Department of Elementary andSecondary Education and with the school districts setforth above.The record establishes that the Employer's relationshipwith each of these governmental units is defined andcontrolled by the contract which the Employer has en-tered into with each of these exempt entities.In each in-stance,the Employer's contract with the exempt entitydetermines the total payment which the Employer willreceive on the basis of such factors as type and size ofvehicle used,the hours of operation,the number of busesto be used,and whether the particular bus run is for aregularly scheduled route or an extra-curricular charter,e.g.,for field trip purposes.None of these contractsspecifies or limits the wages or benefits which the Em-ployer pays to any of its employees,or otherwise re-stricts theEmployer in establishing wage and benefitlevels.The parties stipulated at hearing that neither the Stateof Missouri nor any political subdivision directly controlsthe identities of the specific individuals selected to be of-ficers of the Employer,or on its board of directors. TheEmployer'scontractswith the Ritenour and FrancisHowell School Districts also include provisions whichspecify,that the Employer shall be considered an inde-pendent contractor and not an agent of the school dis-trict.In monitoring the Employer's performance of its con-tractual obligations,the Missouri Department of Elemen-tary and Secondary Education exercises certain oper-ational controls over the transportation of pupils in theVoluntary Interdistrict Desegregation Program.The De-partment ,has frequent meetings and telephone conversa-tions with the Employer's managers,communicates withthe Employer's facilities and buses by two-way radio,and uses a computer to make route and schedulechanges.The Employer'scontractswith individualschool districts also, subject the routing of buses toschool district review and approval.The Employer'scontracts with the school districts and the Missouri De-partment of Elementary and Secondary Education alsorequire the Employer to supply drivers who meet certainminimum specifications, including having good drivingrecords,no felony convictions,and good health as deter-mined by a medical examination,and impose driver train-ing requirements.However, the contractsdo not conferupon the exempt entities the right to impose disciplineupon a driver,other than excluding the driver from pro-viding services under the particular contract.Further,neither the Employer's contract with the Department ofElementary and Secondary Education,nor any of itscontractswith the public school districts describedabove,authorizes representatives of the State of Missourior of the school districts to interview job applicants, torecommend an applicant's employment,or to participatein adjustment of a driver's grievance with the Employer.In view of the foregoing and the record as a whole,including the fact that the Employer's relationship withtheMissouri Department of Elementary and SecondaryEducation and with each of the school districts involvedherein is defined by the Employer's contracts with thoseexempt entities;that none of these contracts specifieswages or benefits to be paid to employees of the Em-ployer; that none of these contracts limits the Employer'sability to set such wages and benefits,but instead, thatthe contracts define the total compensation to be paid tothe Employer on the basis of the services which the Em-ployer provides,including the size of the vehicles theEmployer uses,the hours these vehicles are in use, andthe type of routes driven;the fact that neither the Mis-souriDepartment of Elementary and Secondary Educa-tion nor any of the school districts involved herein, hasthe authority to interview job applicants,recommend thehire of an applicant,require the Employer to discipline adriver,or to participate in the adjustment of a driver'sgrievance with the Employer;and notwithstanding thatthe Employer,in its contracts with the public school dis-tricts and with the Missouri Department'of Elementaryand Secondary Education; has agreed to hire driverswho meet certain minimum standards;and that theexempt entities,under their contracts with the Employer,exercise some control over the Employer's routes andoperations and have the right to require the Employer toremove a driver from providing services under the con-tract, I find that the Employer retains sufficient controlover the essential terms and conditions of employment ofits employees to enable it to engage in meaningful collec-tive bargaining with a labor organization.Long StretchYouth Home, Inc.,' 280 NLRB 678 (1986). I further findthat those operational controls,not pertaining to laborrelations,which the Missouri Department of Elementaryand Secondary Education and individual school districts RUSTMAN BUS CO.may exercise over the Employer's operations, includingthe routing and scheduling of buses to insure that allpupils have transportation to and from school, and thatbuses are operated in a safe manner, do not sufficientlydeprive the Employer of ultimate control, over essentialterms and conditions of employment to preclude it fromengaging in meaningful bargaining.Res-Cure, Inc.,280NLRB 670, 674 fn. 22 (1986). Therefore, I find that itwill effectuate the purposes and policies of the Act toassert jurisdiction herein.155ORDERIT IS HEREBY ORDERED that the impoundedballots beopened and counted, that a tally of ballotsissue,and thatfurther appropriate actionbe taken inaccordance withthisSupplementalDecision and Order and the Rules andRegulations of the National LaborRelationsBoard.''Under the provisions of Sec. 102 67 of the Board's Rules and Regula-tions, a request for review of this Decision may be filed with the Nation-alLabor Relations Board, addressed to the Executive Secretary, 1717Pennsylvania Avenue, N W., Washington, D.C. 20570. This request mustbe received by the Board in Washington by 14 August 1986.